EXHIBIT 10.15


Execution Version


FUNDING AGREEMENT


This Funding Agreement (this “Agreement”), dated as of January 8, 2020, is
entered into by and among Infinity Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), BVF Partners L.P., a Delaware limited partnership (“BVF”) and
Royalty Security, LLC, a wholly owned subsidiary of BVF and a Delaware limited
liability company (“Buyer”). Each of the Company, BVF and Buyer is referred to
herein individually as a “Party” and collectively as the “Parties”.


BACKGROUND:


A.The Company desires to transfer and convey to Buyer, all of its right, title
and interest in, to and under the Transferred Assets in exchange for receiving
from Buyer the Purchase Price (the “Transaction”);


B.Buyer desires to acquire all of the Company’s right, title and interest in, to
and under the Transferred Assets on the Closing Date in exchange for paying to
the Company the Purchase Price, subject only to the rights of the Company as
further set forth herein;


C.Buyer desires the Company to manage and maintain, on behalf of Buyer, certain
rights and interests in and to the Transferred Assets, and the Company desires
to perform such services on Buyer’s behalf on the terms, and subject to the
conditions, set forth herein; and


D.Company desires Buyer to manage and maintain, for the benefit of Company,
certain rights and interests in and to the Transferred Assets, and Buyer desires
to perform such services on Company’s behalf on the terms, and subject to the
conditions set forth herein.


In consideration of the foregoing, and the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereto agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01. Definitions. As used herein, the following terms have the
following respective meanings:


“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person. The term “control,” as used in the
immediately preceding sentence, means, with respect to a corporation, the right
to exercise directly or indirectly, 50% or more of the voting rights
attributable to the controlled corporation, and, with respect to any
partnership, trust, other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.


“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.






--------------------------------------------------------------------------------

EXHIBIT 10.15


“Change of Control” means the (i) sale of all or substantially all the assets of
a Party in one or more related transactions; (ii) any merger, consolidation or
acquisition of a Party with, by or into another corporation, entity or Person in
which the shareholders of a Party immediately prior to such merger,
consolidation or acquisition do not continue to hold immediately following the
closing of such merger, consolidation or acquisition, directly or indirectly,
the power to direct or cause the direction of the management and policies of the
entity surviving or resulting from such merger, consolidation or acquisition,
whether through the ownership of voting securities, as trustee or executor, as
general partner or managing member, by Contract or otherwise, including the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
entity; or (iii) any acquisition of more than fifty percent (50%) of the
aggregate voting power entitled to vote for the election of directors
represented by the issued and outstanding stock of such Party in one or more
related transactions.


“Closing Date” means the date hereof.


“Common Stock” means shares of the common stock, par value $0.001 per share, of
the Company.


“Company Trigger Event” means the occurrence of one or more of the following:


(a)    The Company materially fails to perform any covenant or agreement
contained in the Transaction Documents, and such failure is not remedied within
20 days (if it can be cured).


(b)    (i) Any of the Transaction Documents shall cease to be in full force and
effect due to an action taken by the Company and such failure is not remedied
within 10 days, or
(ii) the validity or enforceability of any of the Transaction Documents is
disaffirmed or challenged in writing by the Company and such written
disaffirmation or challenge is not withdrawn or disavowed within 10 days.


(c)    By virtue of any act or omission of the Company, any security interest
purported to be created by this Agreement: (i) shall in the event of a
Recharacterization (A) cease to be in full force and effect, or (B) cease to
give the rights, powers and privileges purported to be created and granted
hereunder in (except as otherwise expressly provided herein)) in favor of the
Buyer, or (ii) shall be asserted by the Company not to be a valid, perfected,
first priority security interest in the collateral, and/or Company takes any
action that could reasonably be expected to materially impair BVF’s interest in
any of the membership interests of Buyer or any of the collateral.
(d)    An Insolvency Event with respect to the Company shall occur. “Escrow
Agent” means Citibank, N.A., or its permitted successor under the Escrow
Agreement.


“Escrow Agreement” means an escrow agreement, by and among BVF, the Company,
Buyer, and the Escrow Agent, in a form mutually acceptable to the Parties.


“Escrow Account” means the escrow account opened by Buyer and subject to control
by the Escrow Agent pursuant to which Licensee has been instructed to direct all
amounts payable by it under the License Agreement in accordance with the
Licensee Instruction Letter.






--------------------------------------------------------------------------------

EXHIBIT 10.15


“GAAP” means United States generally accepted accounting principles and
practices as in effect on the date hereof.


“Governmental Authority” means any (i) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or other entity and any
court, arbitrator or other tribunal); (iv) multi-national organization or body;
or (v) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.


“Insolvency Event” means the occurrence of any one or more of the following:


(a)The commencement of a case by or against the Company under the Bankruptcy
Code or the commencement of any other proceeding or process for the purpose of
effecting a liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, compromise, arrangement or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally, and including the statutory
arrangement provisions of any corporations statute having similar effect, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Company, any receivership or
assignment for the benefit of creditors relating to the Company or any similar
case or proceeding relative to any Company or its creditors, as such, in each
case whether or not voluntary and whether brought by a Party or any third party;


(b)any liquidation, dissolution, marshalling of assets or liabilities,
administration or other winding up of or relating to the Company, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or


(c)any other proceeding of any type or nature in which substantially all claims
of creditors of the Company are determined and any payment or distribution is or
may be made on account of such claims.


“JHU Agreements” shall have the meaning ascribed to such term in Section 1.37 of
the License Agreement.


“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.


“Knowledge” means the knowledge of the Company’s General Counsel, President,
Chief Scientific Officer and Chief Executive Officer.
“License Agreement” means the License Agreement by and between the Company and
Licensee, dated June 28, 2013 (as modified, amended, replaced and/or restated
from time to time).


“Licensed Compound” shall have the meaning ascribed to such term in Section 1.40
of the License Agreement.


“Licensed Product” shall have the meaning ascribed to such term in Section 1.41
of the License Agreement




--------------------------------------------------------------------------------

EXHIBIT 10.15




“Licensee” means PellePharm, Inc., a corporation organized and existing under
the laws of the State of Delaware and having a principal office located at 553A
Miner Road, Orinda, California 94563.


“Lien” means any charge, claim, limitation, condition, equitable interest,
mortgage, lien, option, pledge, security interest, easement, encroachment, right
of first refusal, adverse claim or restriction of any kind, including any
restriction on or transfer or other assignment, as security or otherwise, of or
relating to use, quiet enjoyment, voting, transfer, receipt of income or
exercise of any other attribute of ownership.


“Material Adverse Effect” means any event, change, circumstance, occurrence,
effect, result or state of facts that, individually or in the aggregate, (i) is
or would reasonably be expected to be materially adverse to the (a) legality,
validity or enforceability of any provision of this Agreement (b) ability of the
Company to perform any of its obligations hereunder, (c) rights or remedies of
BVF or Buyer hereunder, (d) rights of the Company under the License Agreement
related to the Royalties, or (e) Transferred Patents; (ii) materially impairs
the ability of the Parties to consummate, or prevents or materially delays, any
of the transactions contemplated by the Transaction Documents or would
reasonably be expected to do so; or (iii) is or would reasonably be expected to
be materially adverse to the timing, amount or duration of the payments to be
made to Buyer in respect of any portion of the Royalty or the right of Buyer to
receive such payments.


“MICL Agreements” means (a) the Termination and Revised Relationship Agreement
by and between the Company and Mundipharma International Corporation Limited,
entered into as of July 17, 2012; and (b) the Termination and Revised
Relationship Agreement by and between the Company and Purdue Pharmaceutical
Products L.P., entered into as of July 17, 2012.


“Nasdaq” means the Nasdaq Stock Market LLC.


“Nasdaq Marketplace Rules” means the rules set forth in Rule 5000 of the Nasdaq
rules.


“Net Sales” shall have the meaning ascribed to such term in Section 1.46 of the
License Agreement.


“Option Exercise Date” means the date on which the Option is exercised.


“Option Exercise Price” means an amount equal to the Upfront Purchase Price plus
the Milestone Payment, if and when paid to the Company, plus the Option Premium,
less the aggregate amount of all Royalty payments received by Buyer as of the
Option Exercise Date.


“Option Expiration Date” means the earliest to occur of: (i) the occurrence of a
Company Trigger Event (upon the expiration of any cure period, if applicable),
(ii) the third anniversary of the Closing Date, or (iii) the date that is
immediately prior to a Change of Control of the Company.


“Option Premium” means an amount accruing daily on (x) on the Upfront Purchase
Price plus the Milestone Payment, if and when paid to Company as of such day,
less (y) the aggregate amount of all Royalty payments received by Buyer as of
such day, at a rate of 10% per annum, compounded quarterly. In the event of a
Company Trigger Event, the rate of accrual following the occurrence of such
Company Trigger Event shall be increased to 20% per annum.




--------------------------------------------------------------------------------

EXHIBIT 10.15




“Patent Right” means United States and non-U.S. patents, patent applications
and/or provisional patent applications, utility models and utility model
applications, design patents or registered industrial designs and design
applications or applications for registration of industrial designs, and all
substitutions, divisionals, continuations, continuation-in-part applications,
continued prosecution applications, reissues, reexaminations and extensions
thereof.


“Permitted Liens” means any (i) Third Party Royalty Obligations, (ii) any Liens
created, permitted or required by the Transaction Documents in favor of the
Buyer, BVF or their respective Affiliates, (iii) Liens related to “march in”
rights of the United States government under 35 U.S.C. §§ 200 – 212, and
implementing regulations, and (iv) other Liens and encumbrances not incurred in
connection with the borrowing of money that do not materially affect the use or
value of the affected assets provided that, in each case, such liens are
automatically released upon the sale or other transfer of the affected assets
(it being understood that any obligations under clauses (i) and (iv) that are
secured by such “Permitted Liens” shall remain the obligations of the Company).


“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Authority or other entity, enterprise, association or organization.


“Prime Rate” means a per annum rate of interest equal to the “prime rate” as
published by The Wall Street Journal, from time to time.


“Product Patent Rights” shall have the meaning ascribed to such term in Section
1.56 of the License Agreement.
“Purchase Price” means the Upfront Purchase Price and the Milestone Payment, if
paid. “Purchase Threshold” shall mean the Common Stock achieving a 20-day
volume-
weighted average price on Nasdaq (as reported on Bloomberg) equal to or greater
than $5.00 per share (adjusted for any stock splits, reverse splits,
recapitalization, combination of shares, reclassification of shares or similar
changes in capitalization).


“Representative” means, with respect to any Person, (i) any direct or indirect
stockholder, member or partner of such Person and (ii) any manager, director,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, bankers, financial advisors and actual and potential
lenders and investors) of such Person.


“Royalty” means all royalty payments (and any indemnity or other compensatory
payments made in lieu of or in respect of such royalty payments) payable to the
Company pursuant to Section 6.5 of the License Agreement (and, to the extent
related to payments payable pursuant to Section 6.5, amounts payable pursuant to
Section 6.8 of the License Agreement), after netting and deduction as may be
permitted under Sections 6.5.5(b) and (c) of the License Agreement (such amounts
being netted and deducted being “Netting and Deduction Amounts”), less all of
the Company’s Third Party Royalty Obligations, which shall be paid directly from
the Escrow Account in accordance with the Escrow Agreement. For the avoidance of
doubt, Royalty will not include any rights of the Company to payments payable to
the Company pursuant to Sections 6.2, 6.3 or 6.4 of the License Agreement or to
payments payable to the Company pursuant to Section 2.3 of the License
Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.15


“Royalty Reports” means the quarterly reports deliverable by Licensee pursuant
to Section 6.6 of the License Agreement.


“Royalty Term” shall have the meaning ascribed to such term in Section 6.5.4 of
the License Agreement.


“SEC” means the Securities and Exchange Commission.


“Servicing Fee” means an amount equal to $1,000, payable annually in arrears on
each anniversary of the Closing Date, provided that if such amount is not paid
in cash, then the unpaid portion shall be offset from the Option Exercise Price.


“Taxes” means: (i) all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, registration, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever (including any amounts resulting from the failure to file
any tax return), together with any interest and any penalties, additions to tax
or additional amounts with respect thereto; (ii) any liability for payment of
amounts described in clause (i) whether as a result of transferee liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period or otherwise through operation of law; and (iii) any liability for the
payment of amounts described in clauses (i) or (ii) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other Person.


“Third Party Royalty Obligations” means the Company’s obligations under the MICL
Agreements to make royalty payments based on Net Sales of products that include
patidegib.


“Transaction Documents” means this Agreement, the Patent Assignment, the Bill of
Sale, the Licensee Instruction Letter, and the Escrow Agreement.
“Transaction Expenses” means the aggregate amount of any and all documented fees
and expenses reasonably incurred by or on behalf of, or paid or to be paid
directly by, BVF in connection with the negotiation, preparation or execution of
this Agreement and the Transaction Documents or the performance or consummation
of the transactions contemplated hereby or thereby, in each case, through date
of the execution and delivery of the Escrow Agreement.


“UCC” means Article 9 of the New York Uniform Commercial Code, as in effect from
time to time.


“Upfront Purchase Price” means $20,000,000.


Section 1.02. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


(a)the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular;


(b)accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;


(c)references herein to “Articles”, “Sections”, “Subsections”, “paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, paragraphs and other subdivisions of this Agreement;






--------------------------------------------------------------------------------

EXHIBIT 10.15


(d)a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;
(e)the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and


(f)the term “include” or “including” shall mean without limitation by reason of
enumeration.


ARTICLE II
FUNDING TRANSACTION


Section 2.01. Assignment and Assumption of Transferred Assets.


(a)On the Closing Date, the Company shall sell, transfer, assign, contribute and
otherwise convey to Buyer, without recourse except to the extent provided in
this Agreement, and Buyer shall accept, all of the Company’s rights, title and
interest in and to, and obligations under, the following assets:


(i)    The Royalty;


(ii)    the License Agreement (subject to the rights of Company set forth
herein, including rights to milestone payments and rights to equity in Licensee
under the License Agreement); and
(iii)    the Patent Rights set forth on Schedule 2.01(a)(iii) (the “Transferred
Patents”),


in each case free and clear of any and all Liens, except Permitted Liens
(together, such rights, title, interest and all proceeds thereof, and
obligations, the “Transferred Assets”).


(b)On the Closing Date, the Company shall deliver or cause to be delivered to
the other Parties the following documents:


(i)    an instrument of assignment of the Transferred Patents, in the form of
Exhibit A (the “Patent Assignment”), duly executed by the Company;


(ii)    a duly executed bill of sale evidencing the sale, transfer, assignment
and conveyance of the Transferred Assets, substantially in the form attached
hereto as Exhibit B (the “Bill of Sale”);


(iii)    a valid, properly executed IRS Form W-9 certifying that the Company is
exempt from U.S. federal “backup” withholding tax; and


(iv)    a duly executed opinion of Wilmer Cutler Pickering Hale and Dorr, LLP as
counsel to the Company, in the form previously agreed by the Parties.


(c)The Company and Buyer intend and agree that the sale, assignment, transfer,
contribution and conveyance of the Transferred Assets under this Agreement shall
be, and are, true, complete, absolute and irrevocable assignments and sales and
true, complete, absolute and irrevocable contributions by the Company to Buyer
of the Transferred Assets and that such assignments and sales and such
contributions shall provide Buyer with all of the Company’s rights, title and
interest in and to the Transferred Assets.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(d)For the avoidance of doubt, the rights of the Company provided in (i) Section
6.2, Section 6.3 and Section 6.4 of the License Agreement, including milestone
payment and related notifications and to sublicense revenue, and (ii) Section
6.1 of the License Agreement relating to equity issuances from the Licensee and
related notifications, shall, in each case, not constitute Transferred Assets
and the Company will retain all such rights. To the extent that any equity is
issued by the Licensee to Buyer pursuant to Section 6.1 of the License
Agreement, Buyer shall (a) promptly transfer such equity to the Company, if
permissible under the License Agreement, and (b) pending any such transfer, or
in the event no such transfer is possible, hold such equity for the sole benefit
of the Company and promptly transfer any and all proceeds of such equity
(including any distributions or dividends in respect thereof) to the Company.


Section 2.02. Purchase Price.


(a)On the Closing Date, Buyer shall pay (or cause to be paid) to the Company an
amount equal to the Upfront Purchase Price, to be paid by wire transfer of
immediately available funds to one or more accounts specified by the Company on
Exhibit C.
(b)Provided that there is no Company Trigger Event, within 15 Business Days
after the Company’s delivery of notice to the Buyer and BVF that the Company or
Licensee has made a public disclosure (e.g., press release, current report on
Form 8-K or other broadly-disseminated communication in a manner that complies
with Regulation FD of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) that PellePharm’s Phase 3 clinical trial of Patidegib Topical
Gel 2% vs. vehicle gel in patients with Gorlin Syndrome (ClinicalTrials.gov
Identifier: NCT03703310) (i) has met its primary endpoint, or (ii) is positively
concluded (on the basis of efficacy) at the interim analysis as determined by
the Independent Data Monitoring Committee, Buyer shall pay, or cause to be paid,
an additional $5,000,000 to the Company (the “Milestone Payment”).


Section 2.03. License Agreement Escrow.


(a)As soon as practicable, and in any event within 30 days of the Closing Date,
Company and Buyer shall execute and deliver the Escrow Agreement to the Escrow
Agent.


(b)As soon as practicable, and in any event within one Business Day of
establishing the Escrow Account, the Company shall notify Licensee under the
License Agreement, in accordance with the terms therein, and deliver an
instruction letter in substantially the form attached hereto as Exhibit D (“the
Licensee Instruction Letter”) duly executed by the Company, instructing
Licensee: (i) that the License Agreement was assigned to Buyer, (ii) to
thereafter deliver all Royalty Reports or other notices or correspondences
under, or in respect of, the License Agreement to the Buyer with a copy to
Company, and (iii) to pay all payments and fees payable to the Company under the
License Agreement to the Escrow Account.


Section 2.04. Limited Recourse. For the avoidance of doubt, Company and Buyer
will not be independently obligated for Royalty payments payable under the
License Agreement, except to the extent Royalty payments are mistakenly received
by Company or Buyer. Company and Buyer will have no liability for non-payment of
Royalty payments under the License Agreement as a result of any insolvency,
bankruptcy, inability to pay, or other credit event of Licensee.


Section 2.05. True Sale.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(a)The Company and BVF intend that the transfer by the Company to Buyer of the
Transferred Assets pursuant to Section 2.01 hereof shall be true, absolute and
irrevocable, shall constitute a valid transfer and conveyance by the Company of
the Transferred Assets, and shall provide Buyer with the full benefits of
ownership of the Transferred Assets, and that the Transferred Assets shall be
removed from the estate of the Company and shall not be part of the Company’s
estate in the event of an Insolvency Event.


(b)In view of the intention of the Parties hereto that the assignment and
transfer of the Transferred Assets made hereunder shall constitute outright
sales or contributions of the Transferred Assets rather than loans secured
thereby, in connection with the transfer and conveyance of the Transferred
Assets the Company has, at its own expense caused its records to be marked on
the Closing Date to show that the Transferred Assets have been transferred to
Buyer in accordance with this Agreement.


(c)Without limiting the provisions of Section 2.05(a), as a precaution to
address the possibility that, notwithstanding that the Company and BVF expressly
intend and expect that the sale, assignment, transfer, contribution and
conveyance of the Transferred Assets hereunder shall be a true, absolute and
irrevocable sale and assignment and a true, absolute and irrevocable
contribution for all purposes, to protect the interest of Buyer in the event
that such sale and assignment is recharacterized as other than a true sale or
true contribution or such sale, transfer or contribution will for any reason be
ineffective or unenforceable as such, as determined in a judicial,
administrative or other proceeding (any of the foregoing being a
“Recharacterization”), the Company does hereby grant to Buyer a continuing first
priority security interest in all of the Company’s right, title and interest in,
to and under the Transferred Assets, whether now or hereafter existing, and any
and all “proceeds” thereof (as such term is defined in the UCC), in each case,
for the benefit of Buyer as security for the prompt and complete payment of a
loan deemed to have been made in an amount equal to the Purchase Price together
with the performance when due of all of Company’s obligations now or hereafter
existing under this Agreement and the other Transaction Documents, which
security interest will, upon the filing of a duly prepared financing statement
in the appropriate filing office, be perfected and prior to all other Liens on
the rights of the Company to the Transferred Assets.
The Company does hereby authorize BVF and Buyer, from and after the Closing
Date, to file such financing statements (and continuation statements with
respect to such financing statements when applicable) as are necessary to
perfect such security interest. In the event of a Recharacterization, Buyer will
have, in addition to the rights and remedies which it may have under this
Agreement in and to the Transferred Assets, all other rights and remedies
provided to a secured creditor after default under the UCC and other applicable
law, which rights and remedies will be cumulative. This Agreement shall
constitute a security agreement in respect of such security interest.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01. Representations and Warranties of the Company. The Company hereby
represents and warrants to Buyer, as of the Closing Date, that:


(a)Existence; Good Standing. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company is duly licensed or qualified to do business and is in corporate
good standing in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned, leased or
operated by it makes such licensing or qualification necessary, except where the
failure to be so licensed or qualified and in corporate good standing




--------------------------------------------------------------------------------

EXHIBIT 10.15


has not and would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.


(b)Authorization. The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Company.


(c)Enforceability. The Agreement has been duly executed and delivered and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, securities, insolvency, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, or indemnification or by other equitable principles of general
application.


(d)No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby do not
and shall not (i) contravene or conflict with the certificate of incorporation
or the by-laws of the Company, (ii) contravene or conflict with or constitute a
material default under any law or Judgment binding upon or applicable to the
Company, (iii) contravene or conflict with or constitute a default under the
License Agreement or (iv) contravene or conflict with or constitute a material
default under any other material contract or material agreement to which the
Company is a party or to which its property is subject.


(e)Consents. Except for the consents that have been obtained on or prior to the
Closing Date or filings required by the federal securities laws or Nasdaq
Marketplace Rules, no consent, approval, license, order, authorization,
registration, declaration or filing with or of any Governmental Authority or
other Person is required to be done or obtained by the Company in connection
with (i) the execution and delivery by the Company of this Agreement, (ii) the
performance by the Company of its obligations under this Agreement or (iii) the
consummation by the Company of any of the transactions contemplated by this
Agreement.


(f)No Litigation. There is no action, suit, investigation or proceeding pending
before any Governmental Authority or, to the Knowledge of the Company,
threatened to which the Company is a party that, individually or in the
aggregate would, if determined adversely, reasonably be expected to have a
Material Adverse Effect.


(g)Compliance with Laws. The Company is not in violation of, and to the
Knowledge of the Company, the Company is not under investigation with respect
to, nor has the Company been threatened to be charged with or given notice of,
any violation of, any law or Judgment applicable to the Company, which violation
would reasonably be expected to have a Material Adverse Effect.


(h)No Undisclosed Events or Circumstances. Except for the transactions
contemplated hereby, no event or circumstance has occurred or exists with
respect to the Company, its Affiliates, or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed and which, individually or
in the aggregate, would constitute a Material Adverse Effect. There is no
action, suit, claim, investigation or proceeding pending or, to the Knowledge of
the Company, threatened against the Company or any of its Affiliates which
questions the validity of this




--------------------------------------------------------------------------------

EXHIBIT 10.15


Agreement or the transactions contemplated hereby or any action taken or to be
taken pursuant hereto. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened, against or
involving the Company or any of its Affiliates, or any of their respective
properties or assets that would be reasonably be expected to result in a
Material Adverse Effect.


(i)License Agreement. Attached hereto as Exhibit E is a true, correct and
complete copy of the License Agreement. The Company has delivered to BVF true,
correct and complete copies of (A) all material communications between the
Company and Licensee since January 1, 2017 required pursuant to the License
Agreement (B) all Royalty Reports (if any) provided to the Company by Licensee
as of the Closing Date pursuant to Section 6.6 of the License Agreement, and (C)
all minutes from and meeting materials of the SAC (as such term is defined in
the License Agreement) since January 1, 2017, related to the Royalty or the
Licensed Products.


(i)    No Other Agreements. The License Agreement is the only agreement,
instrument, arrangement, waiver or understanding between the Company (or any
predecessor or Affiliate thereof), on the one hand, and Licensee (or any
predecessor or Affiliate thereof), on the other hand, relating to the subject
matter thereof, and there are no other contracts, agreements or understandings
between the Company (or any predecessor or any Affiliate thereof), on the one
hand, and Licensee (or any predecessor or Affiliate thereof), on the other hand,
that relate to the License Agreement, the Transferred Patents, the Licensed
Products (including the development or commercialization thereof), or the
Royalty. The Company has not proposed or received any proposal, to amend or
waive any provision of the License Agreement in any manner that would result in
a breach of this Agreement or would otherwise reasonably be expected (with or
without the giving of notice or the passage of time, or both) to have a Material
Adverse Effect.


(ii)    Licenses/Sublicenses. To the Knowledge of the Company, there are no
licenses or sublicenses entered into by Licensee or any other Person (or any
predecessor or Affiliate thereof) in respect of Licensee’s rights and
obligations under the License Agreement (including with respect to any
Transferred Patents). The Company has not received any notice from Licensee
pursuant to Section 2.2 of the License Agreement.


(iii)    Validity and Enforceability of License Agreement. The License Agreement
is legal, valid, binding, enforceable, and in full force and effect. The License
Agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms except for such terms modified as expressly
set forth in the Licensee Instruction Letter, immediately following the
consummation of the transactions contemplated by this Agreement. The Company has
not, and to the Knowledge of the Company, Licensee has not, repudiated any
provision of the License Agreement, and the Company has not received any notice
in connection with the License Agreement challenging the validity,
enforceability or interpretation of any provision of such agreement, including
the obligation to pay any portion of the Royalty without set-off of any kind.


(iv)    Licensed Product. IPI-926 is a Licensed Compound and is the active
ingredient in the Licensed Products. Licensee and its Affiliates are required to
pay royalties under Section 6.5 of the License Agreement on all Net Sales by or
on behalf of them and any of their (sub)licensees of any Licensed Products. The
Company has the




--------------------------------------------------------------------------------

EXHIBIT 10.15


right to receive the Royalty on Net Sales of the Licensed Products until the
expiration of the Royalty Term.


(v)    No Liens or Assignments by the Company. The Company has not, except for
Permitted Liens and as contemplated hereby, conveyed, assigned or in any other
way transferred or granted any Liens upon or security interests with respect to
all or any portion of its right, title and interest in and to the License
Agreement.


(vi)    No Waivers or Releases. The Company has not granted any material waiver
under the License Agreement and has not released Licensee, in whole or in part,
from any of its material obligations with respect to the License Agreement.


(vii)    No Termination. The Company has not (A) given Licensee any notice of
termination of the License Agreement (whether in whole or in part) or any notice
expressing any intention to terminate the License Agreement or (B) received any
notice of termination of the License Agreement (whether in whole or in part) or
any notice expressing any intention to terminate the License Agreement. To the
Knowledge of the Company, no event has occurred that would give rise to the
expiration or termination of the License Agreement.


(viii)    No Breaches or Defaults. There is and has been no material breach or
default under any provision of the License Agreement either by the Company (or
any predecessor thereof) or, to the Knowledge of the Company, by Licensee (or
any predecessor thereof), and there is no event that upon notice or the passage
of time, or both, would reasonably be expected to give rise to any material
breach or default either by the Company or, to the Knowledge of the Company, by
Licensee.


(ix)    Payments Made. The Company has received from Licensee the full amount of
the payments currently due and payable under the License Agreement.


(x)    No Assignments by Licensee. The Company has not consented to any
assignment, delegation or other transfer by Licensee or any of its predecessors
of any of their rights or obligations under the License Agreement, and, to the
Knowledge of the Company, Licensee has not assigned or otherwise transferred or
granted any liens upon or security interest with respect to any of its rights or
obligations under the License Agreement.


(xi)    No Indemnification Claims. The Company has not notified Licensee or any
other Person of any claims for indemnification under the License Agreement nor
has the Company received any claims for indemnification under the License
Agreement.


(xii)    No Royalty Reductions. The amount of the Royalty, when and as due and
payable under Section 6.5 of the License Agreement, is not subject to any claim
by Licensee alleging a right of set-off, counterclaim, credit, reduction or
deduction by contract or otherwise (other than withholding Taxes with respect to
Buyer) against such Royalty relating to the period up to the Closing Date or
otherwise arising prior to the Closing, but, for the avoidance of doubt, not
including any Netting and Deduction Amounts (each, a “Royalty Reduction”). To
the Knowledge of the Company, no event or condition exists that, upon notice or
passage of time or both, would reasonably be expected to permit Licensee to
claim, or have the right to claim, a Royalty Reduction.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(xiii)    No Notice of Infringement. The Company has not received any written
notice from, or given any written notice to, Licensee pursuant to Section 7.4.1
of the License Agreement.


(xiv)    Audits. The Company has not initiated, pursuant to Section 6.10 of the
License Agreement any inspection or audit of books of accounts or other records
pertaining to Net Sales, the calculation of royalties or other amounts payable
to the Company under the License Agreement.


(xv)    Other Agreements. (A) The JHU Agreements are valid and in full force and
effect, and binding and enforceable on the Company and to the Knowledge of the
Company binding and enforceable on John Hopkins University (“JHU”), (B) the
Company has not given JHU any notice of termination or any notice expressing an
intention to terminate such agreement, and the Company has not received the same
from JHU, (C) there is no, and has been no, material breach under any provision
of such agreement by the Company or, to the Knowledge of the Company, by JHU,
and (D) the Company has not proposed, or received any proposal, to amend or
waive any provision of such agreement in a manner that would reasonably be
expected to result in a Material Adverse Effect.


(j)Title to Transferred Assets. The Company has good and marketable title to the
Transferred Assets, free and clear of all Liens (other than Permitted Liens).
Upon payment of the Upfront Purchase Price by BVF, Buyer will acquire, subject
to the terms and conditions set forth in this Agreement and the License
Agreement, good and marketable title to the Transferred Assets, free and clear
of all Liens (other than Permitted Liens). The Transferred Assets constitute
substantially all of the assets to which the License Agreement relates.


(k)
Intellectual Property.



(i)    Schedule 2.01(a)(iii) lists all Transferred Patents and Schedule
3.01(k)(i) lists all Product Patent Rights (collectively, the “Licensed
Patents”). The Company is the sole owner of the Transferred Patents, free and
clear of all Liens. To the Knowledge of the Company, Licensee is the sole owner
of all of the Product Patent Rights. Schedules 2.01(a)(iii) and 3.01(k)(i)
specifies as to each of the Licensed Patents, as applicable, the jurisdictions
by or in which each such patent has issued as a patent or such patent
application has been filed, including the respective patent numbers and
application numbers and issue and filing dates.


(ii)    There are no pending or, to the Knowledge of the Company, threatened
litigations, interferences, reexamination, oppositions or like procedures
involving any Licensed Patents.


(iii)    All of the issued Licensed Patents are in full force and effect and
have not lapsed, expired or otherwise terminated, to the Knowledge of the
Company and are valid and enforceable. The Company has not received any written
notice relating to the lapse, expiration or other termination of any of the
Licensed Patents, or any written legal opinion that alleges that any of the
Licensed Patents is invalid or unenforceable.


(iv)    To the Knowledge of the Company, there is no Person who is or claims to
be an inventor under any of the Licensed Patents who is not a named inventor
thereof.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(v)    The Company has not, and, to the Knowledge of the Company, Licensee has
not, received any written notice of any claim by any Person challenging the
inventorship or ownership of, the rights of the Company or Licensee, as
applicable, in and to, or the patentability, validity or enforceability of, any
Licensed Patent, or asserting that the development, manufacture, importation,
sale, offer for sale or use of any Licensed Product infringes any patent or
other intellectual property rights of such Person.


(vi)    To the Knowledge of the Company, the discovery and development of the
Licensed Products did not and does not infringe, misappropriate or otherwise
violate any patent rights or other intellectual property rights owned by any
third party. Neither the Company nor, to the Knowledge of the Company, Licensee,
has, except pursuant to the JHU Agreements, in-licensed any patents or other
intellectual property rights covering the manufacture, use, sale, offer for sale
or import of the Licensed Products. Schedule 3.01(k)(vi) lists all Patent Rights
in-licensed by the Company covering the manufacture, use, sale, offer for sale
or import of the Licensed Products as of the date hereof and specifies as to
each such Patent Right, the jurisdictions by or in which each such patent has
issued as a patent or such patent application has been filed, including the
respective patent numbers and application numbers and issue and filing dates.


(vii)    To the Knowledge of the Company, the manufacture, use, marketing, sale,
offer for sale, importation or distribution of the Licensed Products has not and
will not, infringe, misappropriate or otherwise violate any patent rights or
other intellectual property rights as of the Closing Date owned by any other
Person.


(viii)    To the Knowledge of the Company, no third party has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating or
otherwise violating, any of the Licensed Patents.


(ix)    To the Knowledge of the Company, all required maintenance fees,
annuities and like payments with respect to the Licensed Patents have been paid
timely.


(l)UCC Representation and Warranties. The Company’s exact legal name is, and for
the immediately preceding ten years has been, “Infinity Pharmaceuticals, Inc.”
The Company is, and for the prior ten years has been, incorporated in the State
of Delaware.


(m)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Company who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.


(n)Survival of Representations and Warranties. All representations and
warranties by the Company contained in this Agreement shall survive the
execution, delivery and acceptance thereof by the Parties and the closing of the
transactions contemplated in this Agreement.


Section 3.02. Representations and Warranties of BVF and Buyer. BVF and Buyer
severally and not jointly, each hereby represent and warrant to the Company
that:


(a)Existence; Good Standing. BVF is a limited partnership, and Buyer is a
limited liability company, and each are validly existing and in good standing
under the laws of the State of Delaware.




--------------------------------------------------------------------------------

EXHIBIT 10.15




(b)Authorization. Each of BVF and Buyer has the requisite power and authority to
execute, deliver and perform their obligations under this Agreement. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action on the part of each of BVF and Buyer.


(c)Enforceability. This Agreement has been duly executed and delivered and
constitutes the valid and binding obligation of each of BVF and Buyer,
enforceable against them in accordance with its terms, except as may be limited
by applicable bankruptcy, securities, insolvency, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies, or
indemnification or by other equitable principles of general application.


(d)No Conflicts. The execution, delivery and performance by each of BVF and
Buyer of this Agreement do not and shall not (i) contravene or conflict with the
organizational documents of each of BVF and Buyer, (ii) contravene or conflict
with or constitute a default under any material provision of any law binding
upon or applicable to each of BVF and Buyer or (iii) contravene or conflict with
or constitute a default under any material contract or other material agreement
or Judgment binding upon or applicable to each of BVF and Buyer.


(e)Consents. No consent, approval, license, order, authorization, registration,
declaration or filing with or of any Governmental Authority or other Person is
required to be done or obtained by each of BVF and Buyer in connection with (i)
the execution and delivery by each of BVF and Buyer of this Agreement, (ii) the
performance by each of BVF and Buyer of its obligations under this Agreement,
other than the filing of financing statement(s) in accordance with Section
2.05(c), or (iii) the consummation by each of BVF and Buyer of any of the
transactions contemplated by this Agreement.


(f)No Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of each of BVF and Buyer, threatened before any
Governmental Authority to which either BVF or Buyer is a party that would, if
determined adversely, reasonably be expected to prevent or materially and
adversely affect the ability of each of BVF and Buyer to perform its obligations
under this Agreement.


(g)Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of each of BVF and Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.


ARTICLE IV
COVENANTS


Section 4.01. Dilution Protection.


(a)For so long as the Option has not been exercised, if, (x) during the 36-
month period following the Closing Date, subject to clause (b) below, the
Company issues in the aggregate, more than 8,554,345 shares of Common Stock
(including, except as otherwise expressly provided herein, options, warrants,
convertible stock, convertible debt and other common-stock equivalents) (the
“Warrant Threshold”), and (y) any shares are issued in excess of the Warrant
Threshold with consideration to Company of less than $3.75 per share (as
adjusted for any stock splits, reverse splits, recapitalization, combination of
shares,




--------------------------------------------------------------------------------

EXHIBIT 10.15


reclassification of shares or similar changes in capitalization) (the “Threshold
Price”), then Company shall issue to BVF warrants substantially in the form
attached hereto as Exhibit F (the “Warrants”) to purchase a number of shares of
Common Stock equal to 50% of the number of shares of Common Stock issued and
sold by Company in excess of the Warrant Threshold, with any such Warrants
having an exercise price equal to 1.5 times the price per share of such shares
issued in excess of the Warrant Threshold. Without limiting the generality of
the foregoing, if the Company sells shares of Common Stock pursuant to an
at-the-market (“ATM”) sales arrangement in excess of the Warrant Threshold and
below the Threshold Price, then the Company shall be entitled to average the
sale price of all such ATM sales within a calendar month that are below the
Threshold Price for purposes of determining the exercise price for the Warrants
to be issued for such month.


(b)To the extent that the Company issues shares of Common Stock in one or more
of the following transactions, such shares shall not be included in the
calculation of the Warrant Threshold: (i) shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock upon the exercise of
an option or warrant or the conversion of a security outstanding on the Closing
Date, (ii) the grant of any options to purchase shares of Common Stock or other
awards under a stock incentive plan or stock purchase plan described in
Company’s SEC filings and (iii) shares of Common Stock upon the exercise or
vesting of options or awards granted pursuant to a stock incentive plan or stock
purchase plan described in Company’s SEC filings.


(c)During the period in which the Company is required to issue Warrants after
the Warrant Threshold, the requirement to issue Warrants contained in this
subsection shall not apply to (x) the issuance by Company of shares of Common
Stock or securities convertible into or exercisable for shares of Common Stock
upon the exercise of an option or warrant or the conversion of a security
outstanding on the Closing Date, (y) the grant of any options to purchase shares
of Common Stock or other awards under a stock incentive plan or stock purchase
plan described in Company’s SEC filings and the issuance by Company of shares of
Common Stock upon the exercise or vesting of options or awards granted pursuant
to a stock incentive plan or stock purchase plan described in Company’s SEC
filings, or (z) shares of Common Stock or other securities issued in connection
with a transaction with an unaffiliated third party that includes a debt
financing or a bona fide commercial relationship (including joint ventures,
marketing or distribution arrangements, collaboration agreements, or
intellectual property license agreements) or any acquisition of assets, merger
with, or acquisition of another entity; provided that in the case of clause (z),
if such transaction(s) would result in the issuance of more than 20% of the
Company’s pre-transaction total shares of Common Stock (including common-stock
equivalents) outstanding, that the Company shall have first received shareholder
approval for such transaction(s).


(d)If and to the extent Warrants are issuable under Section 4.01(a), the Company
shall issue and deliver the Warrants to BVF within two business days of receipt
of a written notice from BVF requesting such issuance and delivery. For the
avoidance of doubt, it is the intent of the Parties that the Warrant exercise
price shall, in all instances, exceed the “Minimum Price,” as calculated in
accordance with Nasdaq Marketplace Rule 5635(d)(1)(A). At the time the Warrants
are delivered, the Company shall provide a summary of the calculations used to
determine the number of Warrants being issued and the exercise price of such
Warrants.


Section 4.02. Disclosures.


(a)Except for a press release or other public announcement previously approved
in form and substance by the Company and BVF or any other public announcement




--------------------------------------------------------------------------------

EXHIBIT 10.15


using substantially the same information as such press release or other public
announcement, BVF and the Company shall, and each Party hereto shall cause its
respective Representatives, Affiliates and Affiliates’ Representatives to, issue
a press release or other public announcement or otherwise make any public
disclosure with respect to this Agreement or the subject matter hereof only with
the prior written consent of the other Parties hereto (which consent shall not
be unreasonably withheld, conditioned or delayed), except, in all cases, as may
be required by applicable law or stock exchange rule (in which case the party
hereto required to make the press release or other public announcement or
disclosure shall allow the other Parties hereto an opportunity to comment on
such press release or other public announcement or disclosure in advance of such
issuance).


(b)After issuance of a press release or other public announcement previously
approved in form and substance by the Company and BVF, the Parties may each
disclose to third parties (including in media interviews and disclosures to
financial analysts) the information contained in such press release or other
public announcement without the need for further approval by the other Parties
hereto; provided that such information is still accurate.


(c)The Company may disclose terms of this Agreement and the Transaction
Documents without the prior consent of the other Party to the extent such
disclosure is required by applicable law or the rules of the SEC or any
securities exchange as determined by the Company in consultation with its
counsel; provided, that, the Company allows the other Parties hereto an
opportunity to review and comment on such disclosure in advance of such
disclosure. The Company shall be permitted to include disclosure of a redacted
version of this Agreement and the Transaction Documents in a relevant SEC, or
any other securities exchange, filing; provided, that, the Company will consult
with the other Parties hereto as to which terms of this Agreement and the
Transaction Documents will be redacted in any public disclosure of this
Agreement and the Transaction Documents, but the Company shall have the right to
disclose any information required to be disclosed under applicable law or stock
exchange rules, as determined by the Company in consultation with its counsel.


Section 4.03. Payments Received; Interest.


(a)Commencing on the Closing Date and until exercise of the Option in accordance
with Section 6.02 (including payment of the Option Exercise Price), if any
payment of any portion of the Royalty is made to the Company, the Company shall
pay such amount to Buyer, promptly (and in any event within five (5) Business
Days) after the receipt thereof, by wire transfer of immediately available funds
to an account designated in writing by the Buyer. The Company shall notify the
Buyer of such wire transfer and provide reasonable details regarding the Royalty
so received by the Company. The Company agrees that, in the event any payment of
the Royalty is paid to the Company, the Company shall (i) until paid to Buyer,
hold such payment received in trust for the benefit of Buyer and (ii) have no
right, title or interest in such payment and that it shall not pledge or
otherwise grant any security interest therein.


(b)Commencing on the Closing Date, and at all times thereafter, if any payment
due under the License Agreement that does not constitute the Royalty is made to
Buyer, Buyer shall pay such amount to the Company, promptly (and in any event
within five (5) Business Days) after the receipt thereof, by wire transfer of
immediately available funds to an account designated in writing by the Company.
Buyer shall notify the Company of such wire transfer and provide reasonable
details regarding the erroneous payment so received by Buyer. Buyer agrees that,
in the event any payment due under the License Agreement that does not
constitute the Royalty is paid to Buyer, Buyer shall (i) until paid to the
Company, hold such




--------------------------------------------------------------------------------

EXHIBIT 10.15


payment received in trust for the benefit of the Company and (ii) have no right,
title or interest in such payment and that it shall not pledge or otherwise
grant any security interest therein.


(c)A late fee of 4% over the Prime Rate shall accrue on all unpaid amounts on an
annualized basis with respect to any sum payable under Sections 4.03(a) or
4.03(b) beginning five (5) Business Days, after receipt of such payment received
in error.


(d)Commencing on the Closing Date, and at all times thereafter, if any payment
due under the License Agreement is received into the Escrow Account, then such
payment shall be distributed, in accordance with the escrow release mechanics
and time periods set forth in the Escrow Agreement, (x) to Buyer, to the extent
that such payment constitutes the Royalty, and (y) to the Company, to the extent
that such payment does not constitute the Royalty. Each of Buyer and the Company
agrees that, in the event any payment due under the License Agreement is paid to
the Escrow Account (i) that constitutes the Royalty, the Escrow Agent shall hold
such payment received in trust for the benefit of Buyer, and the Company shall
have no right, title or interest in such payment, and (ii) that does not
constitute the Royalty, the Escrow Agent shall hold such payment received in
trust for the benefit of the Company, and Buyer shall have no right, title or
interest in such payment.


Section 4.04. Royalty Reduction. If Licensee exercises any Royalty Reduction
against any payment of the Royalty, such Royalty Reduction shall not reduce any
payment of the Royalty otherwise payable to Buyer, and if such Royalty Reduction
reduces any payment of the Royalty to less than the full amount of the Royalty,
then Company shall promptly (and in any event within ten (10) Business Days
following the payment of the Royalty affected by such Royalty Reduction) make a
true-up payment to Buyer such that Buyer receives the full amount of such
Royalty payments that would have been payable to Buyer had such Royalty
Reduction not occurred.


Section 4.05. Conveyance of Transferred Assets; Security Interests.


(a)Unless and until the earliest to occur of either the Option Expiration Date
or the Option Exercise Date:


(i)    Buyer will not acquire, own, or hold any assets or properties other than
the Transferred Assets and proceeds thereof;


(ii)    Buyer will not incur or suffer to exist any indebtedness other than (a)
obligations in respect of this Agreement, (b) obligations in respect of the
License Agreement, (c) obligations under the Escrow Agreement, (d) obligations
to any replacement Servicer appointed in accordance with this Agreement, and (d)
immaterial obligations incurred in the ordinary course of maintaining its
corporate existence and owning and maintaining the Transferred Assets in
accordance with this Agreement;


(iii)    Buyer will not pledge, assign, or transfer any of the Transferred
Assets or any right or interest therein, or grant, create, incur, assume, or
suffer to exist any Lien on the Transferred Assets or any interest therein, and
the Buyer will defend the right, title, and interest of the Buyer and its
successors and assigns in, to, and under the Transferred Assets against all
claims of third parties;


(iv)    BVF will not pledge, assign, or transfer any right or interest in the
Buyer (including without limitation its 100% equity interest in the Buyer), or
grant, create, incur, assume, or suffer to exist any Lien on any right or
interest in the Buyer




--------------------------------------------------------------------------------

EXHIBIT 10.15


(including without limitation its 100% equity interest in the Buyer), and BVF
will defend the right, title, and interest of BVF and its successors and assigns
in, to, and under any right or interest in the Buyer (including without
limitation its 100% equity interest in the Buyer) against all claims of third
parties; and


(v)    Buyer will not enter into any agreement that would effect, and will not
allow to occur, any Change of Control of the Buyer.


(a)Buyer will not pledge, assign, or transfer, and will not grant, create,
incur, assume, or suffer to exist any Lien on, the rights under the License
Agreement to (i) the milestones payable by the Licensee or (ii) the equity
issuances from the Licensee.


(b)Except for the transfers and conveyances hereunder and any Permitted Lien,
the Company will not pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Transferred Assets or
any interest therein and the Company shall defend the right, title, and interest
of Buyer and its successors and assigns in, to, and under the Transferred
Assets, against all claims of third parties claiming through or under the
Company.


(d)The Company acknowledges and agrees that, having assigned and transferred the
Transferred Assets to Buyer, the Company has no right to, and shall not, on its
own behalf waive, modify or amend any provision of the License Agreement.


(e)To the extent that any Patent Rights in-licensed to Company that relate to
the rights granted to Licensee under the License Agreement are not assignable to
Buyer, the Company shall, at the option of Buyer until the expiration or
termination of this Agreement, grant a first-priority perfected lien on, and
security interest in, the in-licensed Patent Rights set forth on Schedule
3.01(k)(vi).


Section 4.06. Notices.


(a)Subject to Section 4.06(f), the Company shall promptly give written notice to
Buyer of each Company Trigger Event and each other event that has had, or could
reasonably be expected to have, a Material Adverse Effect; provided that in any
of the foregoing situations where the Company intends to disclose such event(s)
by means of a press release or other public disclosure, then the Company shall
use commercially reasonable efforts to provide such information to Buyer as
early as possible, but in no event later than simultaneously with such release
or other public disclosure.


(b)Subject to Section 4.06(f), Each Party shall promptly give written notice to
the other Parties upon receiving written notice, or otherwise obtaining
knowledge, of any default or event of default under the License Agreement.


(i)    The Company shall, promptly (and in any event within 10 Business Days)
after the Company has knowledge thereof, give written notice to BVF of any
litigation or proceedings to which the Company is a party and which could
reasonably be expected to have a Material Adverse Effect.


(ii)    Each Party shall, promptly (and in any event within 10 Business Days)
after it has knowledge thereof, give written notice to the other Parties of the
commencement of any litigation or proceedings challenging the validity of the
Transferred Patents, Transaction Documents or any of the transactions
contemplated




--------------------------------------------------------------------------------

EXHIBIT 10.15


therein, which, if successful, would be reasonably likely to result in a
Material Adverse Effect.


(iii)    Each Party shall, promptly (and in any event within 10 Business Days)
after obtaining knowledge thereof, give written notice to the Other Parties of
any representation or warranty made by such Party in any of the Transaction
Documents shall prove to have been untrue, inaccurate or incomplete in any
material respect on the date as of which made.


(iv)    Each Party shall promptly (and in any event within 10 Business Days)
after such Party has knowledge thereof give written notice to the Other Parties
of the occurrence of any Material Adverse Effect.


(c)
Transferred Patents.



(i)    The Company shall prepare, execute, deliver and file any and all
agreements, documents or instruments which are necessary to enable Buyer to (A)
prosecute and maintain the Transferred Patents in accordance with the terms of
the License Agreement to the extent that the Company has the right to prosecute
and maintain such Transferred Patents; and (B) defend or assert such Transferred
Patents against commercially significant infringement or interference by any
other Persons, and against any claims of invalidity or unenforceability, in any
jurisdiction, in each case, in accordance with the terms of the License
Agreement (including by bringing any legal action for infringement or defending
any counterclaim of invalidity or action of a third party for declaratory
judgment of non-infringement or non-interference), solely to the extent that the
Company has the right to do so.


(ii)    The Company shall use commercially reasonable efforts to inform counsel
to the Company responsible for the prosecution, maintenance and enforcement, if
any, of Transferred Patents, of the transfer of Transferred Patents to Buyer,
and that the attorney-client privilege shall extend to Buyer.


(d)Security Documents; Further Assurances. The Company shall promptly, upon the
reasonable request of Buyer, (a) execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Transaction Documents or otherwise reasonably necessary or desirable for
the assignment of the Transferred Assets or the continued validity, perfection
and priority of the Liens thereon secured pursuant to Section 2.05(c), subject
to no other Liens except as permitted by the applicable Transaction Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith; (b) deliver or cause to be delivered to Buyer from time to time such
other documentation, consents, authorizations, approvals and orders that Buyer
deems necessary or desirable to carry out the intent and purpose of this
Agreement and the other Transaction Documents, including, without limitation, to
properly assign the Transferred Assets or maintain the validity, perfection and
priority of the Liens thereon secured pursuant to Section 2.05(c); and (c) upon
the exercise by Buyer of any power, right, privilege or remedy pursuant to any
Transaction Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that Buyer may require.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(e)Certain Information Regarding Company, Etc. The Company shall provide
information that Buyer reasonably requires or may reasonably request from the
Company with respect to the Transferred Assets relating to any period prior to
the Closing Date.


(f)Limitations on Disclosures. Notwithstanding anything herein to the contrary,
in no event shall the Company provide information to the Buyer or BVF that would
constitute material non-public information under the Exchange Act. To the extent
that the Company has a disclosure obligation under this Agreement that would
reasonably be expected to constitute material non-public information, the
Company shall first notify Buyer of the fact that it has material non-public
information that it is obligated to share (without disclosing the nature of such
information) and shall make a good-faith estimate of when such information is
expected to be public information (e.g., by virtue of a planned upcoming public
disclosure). Only if Buyer agrees to accept such information shall the Company
then be permitted to share such information with Buyer and Buyer shall treat
such information as Confidential Information under this Agreement. The Buyer and
BVF shall have no duties of confidentiality or limitations on their ability to
trade in Company securities pursuant to this Agreement by virtue of the
disclosure by the Company or its Representatives of material non-public
information in a manner that does not comply with this Section 4.06(f).


Section 4.07. Buyer Enforcement. Buyer hereby covenants and agrees with Company,
in connection with the assignment and transfer of the Transferred Assets, to
perform all obligations of Company under the License Agreement and to use
commercially reasonable efforts to enforce the terms of the License Agreement
against the Licensee, including in connection with the payment of any payments
thereunder, whether or not such payments constitute Royalties. In the event
Buyer fails to enforce its rights under the License Agreement (or the rights
under the License Agreement to milestones and equity issuances, that are
reserved to the Company pursuant to Section 2.01(d) hereof, and audits related
to such milestones and equity issuances), the Company shall have the right, at
the Company’s sole expense, to enforce such rights in the name of Buyer for the
benefit of Buyer (as to Royalties) and of Company (as to all payments other than
Royalties and as to equity issuances from the Licensee and audit rights against
the Licensee related to such payments and equity issuances), and Buyer hereby
appoints Company as its attorney in fact for purposes of this Section until the
earliest to occur of (i) the Option Expiration Date, (ii) the Option Exercise
Date, (iii) the date the Company is terminated as Servicer pursuant to Section
5.03, and (iv) the termination of this Agreement. In the event that the Option
Expiration Date occurs earliest pursuant to the prior sentence, if requested by
the Company, Buyer shall enforce, or grant to the Company the right to enforce
against Licensee (i) any payment obligations other than the Royalty and (ii) any
rights to equity issuances from the Licensee, in each case at the Company’s
direction and at the Company’s sole cost and expense


Section 4.08. Further Assurances. After the Closing Date, the Company, BVF and
the Buyer agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to give effect to the transactions contemplated by
this Agreement.


Section 4.09. Tax Matters


(a)Notwithstanding anything to the contrary in the Transaction Documents,
Company, Buyer, and BVF shall treat the transfer by Company to Buyer of the
Transferred Assets pursuant to Section 2.01 hereof as a sale of the Transferred
Assets to BVF for United States federal, state, local and non-U.S. Tax purposes.
Accordingly, any and all Royalty payments made pursuant to the License Agreement
after the Closing Date shall be treated as made to Buyer for United States
federal, state, local and non-U.S. Tax purposes at the time such




--------------------------------------------------------------------------------

EXHIBIT 10.15


payment is made. The Parties shall cooperate to effect the foregoing treatment
for United States federal, state, local and non-U.S. Tax purposes in the event
that, notwithstanding the Licensee Instruction Letter, a Licensee, any
sublicensee or any other Person makes any future remittance of Royalty payments
to the Company which the Company must remit to Buyer pursuant to Section 4.03 of
this Agreement.


(b)The Parties hereto agree not to take any position that is inconsistent with
the provisions of this Section 4.09 on any Tax return or in any audit or other
administrative or judicial proceeding unless (i) the other Party hereto has
consented to such actions or (ii) the Party hereto that contemplates taking such
an inconsistent position has been advised by nationally recognized tax counsel
in writing that there is no “reasonable basis” (within the meaning of Treasury
Regulation Section 1.6662-3(b)(3)) for the position specified in this Section
4.09 and has notified the other Parties of such advice within a reasonable
period of time prior to taking such inconsistent position. If there is an
inquiry by any Governmental Authority of any Party related to this Section 4.09,
the receiving Party shall promptly notify the other Parties of such inquiry, and
the Parties hereto shall cooperate with each other in responding to such inquiry
in a reasonable manner consistent with this Section 4.09.


(c)The Buyer shall be responsible for the preparation of an allocation of the
Purchase Price (plus any assumed liabilities that are treated as consideration
for the Transferred Assets and other rights purchased pursuant to this
Agreement) for federal income tax purposes (the “Purchase Price Allocation”).
Within a reasonable time following the Closing, the Buyer shall forward the
proposed Purchase Price Allocation to the Company for its review. The Buyer and
the Company shall cooperate in good faith to agree in writing to the Purchase
Price Allocation within 30 days following the receipt thereof by the Company. If
the Buyer and the Company agree in writing to the Purchase Price Allocation, (i)
the Purchase Price Allocation shall be conclusive and binding upon the Buyer,
BVF, and the Company for all Tax purposes,
(ii)neither the Buyer, BVF, nor the Company shall take any position inconsistent
with the Purchase Price Allocation for Tax purposes unless required by a final
determination within the meaning of section 1313(a) of the Code (or any
comparable provision of state, local or foreign tax law) and (iii) if any
Governmental Authority disputes the Purchase Price Allocation, the party
receiving notice of the dispute shall promptly notify the other party hereto,
and the parties shall cooperate in good faith in responding to such dispute in
order to preserve the effectiveness of the Purchase Price Allocation. If the
Buyer and the Company do not agree in writing to the Purchase Price Allocation
within 30 days following the receipt thereof by the Company (or such longer time
as is agreed to in writing by the Buyer and the Company), neither the Buyer nor
the Company shall be bound by any provision in this Section 4.09(c).


ARTICLE V
SERVICING


Section 5.01. Appointment of Company. Buyer may elect to maintain a servicer
(the “Servicer”) to perform certain servicing, management and administrative
functions on behalf of Buyer with respect to the Transferred Assets.


(a)    Buyer hereby appoints the Company as the initial Servicer hereunder, and
the Company hereby accepts such appointment hereunder, to perform the duties
described in or by reference in this Article V, in consideration for the
Servicing Fee.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(b)    While serving as Servicer on behalf of Buyer, the Company agrees that it
shall service, manage, administer, and perform on behalf of Buyer under the
License Agreement, and enforce the rights of Buyer thereunder in a commercially
reasonable manner, with reasonable care, using substantially the same degree of
diligence and skill that it uses to service and perform agreements such as the
License Agreement and any other license arrangements for its own account (such
standards and requirements of performance, the “Servicing Standard”). The
Company, while serving as Servicer on behalf of Buyer, shall maintain any
licenses or authorizations necessary to service, maintain or protect the
Transferred Assets and manage and maintain the Transferred Assets in such a
manner as will, in its reasonable judgment and at all times in accordance with
the Servicing Standard, preserve and protect the Transferred Assets.


(c)    The Company, while serving as Servicer on behalf of Buyer, shall comply
in all material respects with Buyer’s obligations under the License Agreement
and shall not take any action or forego any action that would reasonably be
expected to constitute a material breach or default thereof. Promptly, and in
any event within two Business Days, after receipt of any (written or oral)
notice from Licensee of an alleged breach or default under the License
Agreement, the Company shall give notice thereof to Buyer, including delivering
Buyer a copy of any such written notice. After consultation with and at the
direction of the Buyer, the Company shall, while serving as Servicer in behalf
of Buyer, use its reasonable best efforts to cure any such breach or default
under the License Agreement and shall give written notice to Buyer upon curing
any such breach or default. In connection with any dispute regarding an alleged
breach that could reasonably be expected (with or without the giving of notice
or passage of time, or both) to have a Material Adverse Effect, the Company
shall, while serving as Servicer on behalf of Buyer, employ such counsel,
reasonably acceptable to the Company, as Buyer may select. The Company shall pay
the costs and expenses of such counsel in connection with any dispute regarding
any such breach by Company, while serving as Servicer on behalf of Buyer. The
Company shall not, without Buyer’s prior written consent, (a) forgive, release
or compromise any amount owed to or becoming owed to the Company under the
License Agreement in respect of the Royalty, or (b) waive any obligation of, or
grant any consent to, the Licensee under, in respect of or related to the
Royalty. The Company shall not exercise or enforce rights under the License
Agreement in any manner that would reasonably be expected (with or without the
giving of notice or the passage of time, or both) to have a Material Adverse
Effect.


Section 5.02. Services as Servicer. In addition to (and not in limitation of)
the provision of Section 5.01, the Company shall perform the following services
on behalf of Buyer while serving as Servicer for Buyer:


(a)The Company shall review all written documents, notices and other written
communications under the License Agreement or relating to the Transferred Assets
and promptly (and in any event within five Business Days) following the receipt
of such communications by the Company provide true, correct and complete copies
of the same to Buyer, together with any proposed responses as Buyer is required
to provide in respect thereof. The Company shall not send (or refrain from
sending), without the prior written consent of Buyer, any material written
notice or correspondence to Licensee that (a) relates to the Royalty or (b)
would, or relates to a matter that would, reasonably be expected (with or
without the giving of notice or passage of time, or both) to result in a
Material Adverse Effect.


(b)The Company shall not take any action, or purport to take any action, that
has the effect of amending, modifying, supplementing, terminating or restating
any provision of the License Agreement without Buyer’s prior written consent.






--------------------------------------------------------------------------------

EXHIBIT 10.15


(c)The Company shall monitor the performance of Licensee under the License
Agreement and any other Person under any other arrangement relating to the
Transferred Assets, and take such actions as may be prudent to enforce the
rights of Buyer thereunder and collect amounts due to Buyer thereunder, on
behalf of Buyer. Promptly (and in any event within five Business Days) after the
Company becomes aware of, or comes to believe in good faith that there has been,
a material breach of the License Agreement by Licensee, the Company shall
provide notice of such breach to Buyer. In addition, the Company shall provide
to Buyer a copy of any written notice of such breach or alleged breach of the
License Agreement delivered by the Company to Licensee as soon as practicable
and in any event not less than five Business Days following such delivery. In
the case of any material breach by Licensee under the License Agreement, the
Company shall consult with Buyer regarding the timing, manner and conduct of any
enforcement of Licensee’s obligations under the License Agreement. Following
such consultation, the Company shall, (i) exercise such rights and remedies
relating to any such breach as shall be available to Company, whether under the
License Agreement or by operation of law and, (ii) if such breach is solely
related to the Royalty or could reasonably be expected (with or without the
giving of notice or passage of time, or both) to have a Material Adverse Effect,
employ such counsel reasonably acceptable to the Company as Buyer shall
recommend for such purpose.


(d)Each of Buyer and the Company shall bear its own fees and expenses incurred
in enforcing Licensee’s obligations under the License Agreement. The proceeds
resulting from any enforcement of Licensee’s obligations under the License
Agreement shall be applied first to reimburse the Company and Buyer for any
expenses incurred by them in connection with such enforcement, with the
remainder of the proceeds distributed to (i) Buyer if the breach by Licensee is
related to the Royalty or would reasonably be expected to have a Material
Adverse Effect or (ii) the Company for all other breaches by Licensee.


(e)
With respect to the Transferred Patents:



(i)    The Company shall prepare, execute, deliver and file any and all
agreements, documents or instruments which are necessary to (A) prosecute and
maintain the Patent Rights in accordance with the terms of the License Agreement
to the extent that the Company has the right to prosecute and maintain such
Patent Rights; and (B) defend or assert such Patent Rights against commercially
significant infringement or interference by any other Persons, and against any
claims of invalidity or unenforceability, in any jurisdiction, in each case, in
accordance with the terms of the License Agreement (including by bringing any
legal action for infringement or defending any counterclaim of invalidity or
action of a third party for declaratory judgment of non- infringement or
non-interference) to the extent that the Company has the right to do so. The
Company shall promptly inform Buyer of any suspected infringement by a third
party it becomes aware of with respect to any of the Licensed Patents. The
Company shall keep Buyer informed of all of such actions and Buyer shall have
the opportunity to participate and meaningfully consult with the Company with
respect to the direction thereof and the Company shall take any actions
recommended by Buyer that relate to the Royalty or could reasonably be expected
to have a Material Adverse Effect, and shall consider all of Buyer’s comments in
good faith with respect to all other actions. For clarity, this subsection (i)
shall apply only to the extent of the Company’s rights (including rights to
review and comment) to prosecute, maintain and/or enforce the Patent Rights.


(ii)    use commercially reasonable efforts to prosecute all pending patent
applications within the Patent Rights for which the Company or its Affiliates
has rights to




--------------------------------------------------------------------------------

EXHIBIT 10.15


prosecute such Patent Rights on behalf of Buyer consistent with standards in the
pharmaceutical industry (as applicable) for similarly situated entities;


(iii)    take reasonable measures to protect the proprietary nature of the
Patent Rights and to maintain in confidence all trade secrets and confidential
information compromising a part thereof;


(iv)    not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material, non-public Patent Rights;


(v)    take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material, non-public Patent
Rights;


(vi)    use commercially reasonable efforts to cause each individual associated
with the filing and prosecution of the Patent Rights to comply in all material
respects with all applicable duties of candor and good faith in dealing with any
patent office, including any duty to disclose to any patent office all
information known by such individual to be material to patentability of each
such Patent Right, in those jurisdictions where such duties exist, in each case
to the extent that the Company has the right to file and prosecute such Patent
Rights, including to the extent permissible under the License Agreement.


(vii)    furnish Buyer from time to time upon Buyer’s reasonable written request
therefor reasonably detailed statements and schedules further identifying and
describing the Patent Rights and such other materials evidencing or reports
pertaining to any Patent Rights as Buyer may reasonably request.


Section 5.03. Replacement Servicer. The Company may be terminated by Buyer as
Servicer hereunder, and the Company may resign as Servicer hereunder, and in
each case the Company may be replaced with a new Servicer by Buyer, following
the occurrence of any of the following:


(a)as to either termination by Buyer or resignation by the Company, after the
Option Expiration Date;


(b)as to termination by Buyer only, an Insolvency Event or Change of Control of
the Company;


(c)
as to termination by Buyer only, a Company Trigger Event; or



(d)as to termination by Buyer only, at any time if the Company fails to perform
any of the services set forth in Sections 5.01 or 5.02.


Termination of the Company as Servicer under this Section 5.03 shall be
immediately effective upon notice by Buyer to the Company, and resignation of
the Company as Servicer under this Section 5.03 shall be effective upon the date
that is thirty (30) days following notice by the Company to Buyer. Termination
of the Company as Servicer hereunder shall be without prejudice to any rights of
Buyer that may have accrued through such date. In the event that the Company is
terminated as Servicer, (i) a replacement Servicer may be appointed by Buyer,
(ii) the Company shall cooperate reasonably with Buyer and any replacement
Servicer designated by




--------------------------------------------------------------------------------

EXHIBIT 10.15


Buyer, to transfer any information and materials to such replacement Servicer,
and (iii) if requested by the Company, Buyer shall enforce, cause the
replacement Servicer to enforce, or grant to the Company the right to enforce
against Licensee any payment obligations other than the Royalty, at the
Company’s direction and at the Company’s sole cost and expense.


ARTICLE VI
PURCHASE OPTION


Section 6.01. Purchase Option. The Company shall have the option to purchase
from BVF 100% of the outstanding equity interests of Buyer (the “Option”) upon
or after any time at which the Purchase Threshold is achieved.


Section 6.02. Option Exercise. The Company may exercise the Option by (1)
delivering a written notice to BVF at any time prior to the Option Expiration
Date of its election to exercise the Option (the “Option Notice”) (and the date
on which delivery of the Option Notice is given shall constitute the “Option
Notice Date”) and (2) paying the Option Exercise Price to BVF within ten (10)
Business Days after the date that such Option Notice is deemed delivered to BVF
in accordance with Section 10.03 hereof (such date, the “Repurchase Date”),
provided that the Company shall only be permitted to exercise the Option if the
20 day volume-weighted average price of the Common Stock on Nasdaq (as reported
on Bloomberg) is equal to or greater than
$5.00 per share (adjusted for any stock splits, reverse splits,
recapitalization, combination of shares, reclassification of shares or similar
changes in capitalization) on each trading day between the Option Notice Date
and the Repurchase Date.


Section 6.03. Bill of Sale. Upon exercise of the Option in accordance with
Section 6.02, BVF shall countersign a customary bill of sale evidencing a
transfer of 100% of the outstanding equity interests of Buyer within 20 Business
Days following receipt of the Option Exercise Price.


ARTICLE VII
CONFIDENTIALITY


Section 7.01. Confidentiality. Except as otherwise provided herein or otherwise
agreed in writing by the Parties, the Parties hereto agree that each Party (the
“Receiving Party”) shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement (which includes the exercise of any rights or the performance of any
obligations hereunder) any information furnished to it by or on behalf of the
other Party (the “Disclosing Party”) pursuant to this Agreement (such
information, “Confidential Information” of the Disclosing Party), except for
that portion of such information that:


(a)was already known to the Receiving Party, without an obligation of
confidentiality, prior to the time of disclosure to the Receiving Party;


(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;


(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;


(d)is independently developed by the Receiving Party or any of its Affiliates,
as evidenced by written records, without the use of or reference of the
Confidential Information; or




--------------------------------------------------------------------------------

EXHIBIT 10.15




(e)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a third party without an obligation of confidentiality with respect thereto.


Section 7.02. Authorized Disclosure.


(a)Either Party may disclose Confidential Information with the prior written
consent of the Disclosing Party or to the extent such disclosure is reasonably
necessary in the following situations:


(i)    prosecuting or defending litigation;


(ii)    complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;


(iii)    complying with a valid order of a court of competent jurisdiction or
other Governmental Authority;


(iv)
for regulatory, tax or customs purposes;



(v)    for audit purposes, provided that each recipient of Confidential
Information must be bound by customary obligations of confidentiality and
non-use prior to any such disclosure;


(vi)    disclosure to its Affiliates and Representatives on a need-to-know
basis, provided that each recipient of Confidential Information must be bound by
customary obligations of confidentiality and non-use prior to any such
disclosure; or


(vii)    disclosure to its legal and financial advisors, and to any actual or
prospective acquirers, investors, collaborators and lenders (as well as and to
their respective legal and financial advisors who are obligated to keep such
information confidential) provided that the Receiving Party will be responsible
for any disclosure of Confidential Information by any such Person inconsistent
with the confidentiality obligations owed by the Receiving Party hereunder.


(b)Notwithstanding the foregoing, in the event the Receiving Party is required
to make a disclosure of the Disclosing Party’s Confidential Information pursuant
to Sections 7.02(a)(i), (ii), (iii) or (iv), it will, except where
impracticable, give reasonable advance notice to the Disclosing Party of such
disclosure and cooperate with the Disclosing Party to minimize the scope of such
disclosure to the extent so permitted by applicable law, and use reasonable
efforts to secure confidential treatment of such disclosed information.


ARTICLE VIII
TERMINATION; SURVIVAL


Section 8.01. Termination. This Agreement may be terminated at any time by
mutual written agreement of the Parties.


Section 8.02. Effect of Termination. No termination or rejection of this
Agreement in the bankruptcy of the Company, Buyer, or BVF, nor any failure of
the Company to assume the executory obligations of this Agreement in the
bankruptcy of the Company, Buyer or BVF, shall be deemed to impair or affect the
obligations pertaining to any executed conveyance or executed




--------------------------------------------------------------------------------

EXHIBIT 10.15


obligations, including without limitation breaches of representations and
warranties by the Company, Buyer, or BVF occurring prior to the date of such
termination.


Section 8.03. Survival. Notwithstanding anything to the contrary in this Article
VIII, the following provisions shall survive termination of this Agreement:
Section 2.05, Article IV (except for Section 4.02, Section 4.06 and Section
4.07), Article VII, Article VIII, Article IX, and Article X. Termination of the
Agreement shall not relieve any Party of liability in respect of breaches under
this Agreement by any Party on or prior to termination.


ARTICLE IX
INDEMNIFICATION PAYMENTS


Section 9.01. Indemnification.


(a)The Company agrees to indemnify and hold harmless BVF, Buyer, their
Affiliates, and their respective officers, directors, members, partners,
employees and agents (the “BVF Indemnified Parties”) against any and all
liabilities, losses, damages, penalties, costs and expenses (including
reasonable and documented, out of pocket costs of defense and legal fees and
expenses) (“Losses”) incurred or suffered by BVF Indemnified Parties (except to
the extent caused by the gross negligence, bad faith or intentional misconduct
of BVF Indemnified Parties) to the extent arising out of or resulting from (i)
any material breach of this Agreement by the Company, (ii) the Company’s
engaging in intentional misconduct, bad faith or gross negligence in the
performance of its obligations under this Agreement; or (iii) the transfer by
the Company of any interest in the Transferred Assets to any Person other than
Buyer, or any attempt by any Person to void the transfer of the Transferred
Assets to Buyer.


(b)Until the Option Expiration Date, each of Buyer and BVF, jointly and
severally, agrees to indemnify and hold harmless the Company, its Affiliates,
and their respective officers, directors, members, partners, employees and
agents (the “Company Indemnified Parties”) against any and all Losses incurred
or suffered by the Company Indemnified Parties (except to the extent caused by
the gross negligence, bad faith or intentional misconduct of the Company
Indemnified Parties) to the extent arising out of or resulting from (i) any
material breach of this Agreement by BVF or Buyer, or (ii) BVF or Buyer engaging
in intentional misconduct, bad faith or gross negligence in the performance of
their obligations under this Agreement.


(c)If either a BVF Indemnified Party, on the one hand, or a Company Indemnified
Party, on the other hand (such BVF Indemnified Party on the one hand and such
Company Indemnified Party on the other hand being hereinafter referred to as an
“Indemnified Party”), has suffered or incurred any Losses for which
indemnification may be sought under this Article IX (the “Indemnifying Party”),
the Indemnified Party shall promptly notify the Indemnifying Party in writing
describing such Loss, the amount or estimated amount thereof, if known or
reasonably capable of estimation, and the method of computation of such Loss,
all with reasonable particularity and containing a reference to the provisions
of this Agreement in respect of which such Loss shall have occurred. If any
claim, action, suit or proceeding is asserted or instituted by or against a
third party with respect to which an Indemnified Party intends to claim any Loss
under this Article IX, such Indemnified Party shall promptly notify the
Indemnifying Party of such claim, action, suit or proceeding and tender to the
Indemnifying Party the defense of such claim, action, suit or proceeding. A
failure by an Indemnified Party to give notice and to tender the defense of such
claim, action, suit or proceeding in a timely manner pursuant to this Article IX
shall not limit the obligation of the Indemnifying Party under this Article IX,
except to the extent such Indemnifying Party is actually prejudiced thereby.




--------------------------------------------------------------------------------

EXHIBIT 10.15




ARTICLE X
MISCELLANEOUS PROVISIONS


Section 10.01. Amendment. This Agreement may be amended from time to time only
by the written agreement of the Company, Buyer and BVF.


Section 10.02. Governing Law; Waiver of Trial by Jury; Jurisdiction.


(a)This Agreement and any amendments hereof shall be governed by and construed
in accordance with the laws of the state of New York, including General
Obligations Law Sections 5-1401 and 5-1402, but otherwise without giving effect
to laws concerning conflict of laws or choice of forum that would require
application of the laws of another jurisdiction.


(b)Each Party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document (whether based on
contract, tort or any other theory). This waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to any transaction document.
Each Party hereto (a) certifies that no representative, agent or attorney of the
other Party hereto has represented, expressly or otherwise, that the other Party
hereto would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other Party hereto have been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 10.02(b).


(c)Each of the Company, Buyer and BVF irrevocably submits to the jurisdiction of
the courts of the State of New York and of the United States sitting in the
State of New York, and of the courts of its own corporate domicile with respect
to any and all legal proceedings. Each of Company, Buyer and BVF irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any legal proceeding and any claim
that any proceeding has been brought in an inconvenient forum. Any process or
summons for purposes of any proceeding may be served on the Company, Buyer and
BVF by mailing a copy thereof by registered mail, or a form of mail
substantially equivalent thereto, addressed to it at its address as provided for
notices hereunder.


Section 10.03. Notices. All notices authorized or required to be given pursuant
to this Agreement shall be given in writing and either personally delivered to
the Party to whom it is given or delivered by: (i) a nationally recognized
overnight delivery service, such as FedEx, in which case notice shall be deemed
delivered the next Business Day following sending, (ii) mailed by registered or
certified mail, postage prepaid, in which case, notice shall be deemed given the
fourth Business Day after mailing, or (iii) sent by electronic mail with a copy
sent on the following Business Day by one of the other methods of giving notice
described herein, in which case notice shall be deemed given on the next
Business Day following sending, in each case, with the notice to be addressed to
the Party at its address listed below:






--------------------------------------------------------------------------------

EXHIBIT 10.15


If to the Company:


Infinity Pharmaceuticals, Inc.
1100 Massachusetts Avenue, Floor 4
Cambridge, MA 02138
Attention: Seth Tasker
Email: Seth.Tasker@infi.com
with copies (which shall not constitute notice) to: Wilmer Cutler Pickering Hale
and Dorr LLP
60 State Street
Boston, MA 02109
Attn: Cynthia Mazareas
Email: Cynthia.mazareas@wilmerhale.com


If to the Buyer or BVF:


44 Montgomery Street, 40th Floor
San Francisco CA 94104
Attn: Spike Loy
Email: loy@bvflp.com


with copies (which shall not constitute notice) to:


Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105
Attention: Ryan A. Murr
Email: rmurr@gibsondunn.com


Any Party may change its address for the receipt of notices at any time by
giving notice thereof to the other Party. Except as otherwise provided herein,
any notice authorized or required to be given by this Agreement shall be
effective when received.


Section 10.04. Severability of Provisions. If any provision of this Agreement is
held to be invalid or unenforceable, the remaining provisions shall nevertheless
be given full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid or unenforceable.


Section 10.05. Assignment. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement or any rights or obligations therein may not be
assigned by the Company, without the prior written consent of the Buyer. BVF and
Buyer may assign this Agreement or any of their rights or obligations therein
without the prior written consent of the Company; provided that the assignee
under any such assignment agrees to be bound by the terms of this Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.15


Section 10.06. No Delay; Waivers; etc. No delay on the part of a Party in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercise thereof or the exercise of any other power or right.
No Party shall be deemed to have waived any rights hereunder unless such waiver
shall be in writing and signed by such Party.


Section 10.07. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which shall constitute one and the same
instrument.


Section 10.08. Expenses. The Company shall promptly reimburse the Buyer and BVF
for all Transaction Expenses.


Section 10.09. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire agreement and understanding of the
Parties relating to the subject matter hereof, and all prior agreements and
understandings, written or oral, are superseded by this Agreement. This
Agreement may not be modified, amended, waived or supplemented except as
provided herein.


Section 10.10. Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.


Section 10.11. Schedules and Exhibits. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.


Section 10.12. Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, facsimile or other similar means of
electronic transmission, including “PDF,” shall be considered original executed
counterparts, provided receipt of such counterparts is confirmed.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.
 
Infinity Pharmaceuticals, Inc.
 
By:
/s/Adelene Perkins
 
 
Name: Adelene Perkins
Title: Chief Executive Officer



 
BVF Partners L.P.
 
By:
/s/Mark Lampert
 
 
Name: Mark Lampert
Title: President BVF Inc., General Partner BVF Partners L.P.



 
Royalty Security, LLC
 
By:
/s/Spike Loy
 
 
Name: Spike Loy
Title: President



































[Signature Page to Funding Agreement]



--------------------------------------------------------------------------------







Schedule 2.01(a) (iii)
Transferred Patents
See attached







--------------------------------------------------------------------------------





Schedule 3.01(k)(i)
Product Patent Rights
See attached







--------------------------------------------------------------------------------





Schedule 3.01(k)(vi)


In-Licensed Patent Rights Not Assigned to Buyer


See attached







--------------------------------------------------------------------------------





Exhibit A


Form of Patent Assignment


See attached







--------------------------------------------------------------------------------





Final Form






PATENT ASSIGNMENT


THIS PATENT ASSIGNMENT (this “Assignment”) is dated as of January , 2020 (the
“Effective Date”), by and between:


(A)Infinity Pharmaceuticals, Inc., incorporated in Delaware, with registered
address at The Corporation Trust Company, 1209 Orange Street, Wilmington, DE
19801, U.S.A., (“Assignor”); and
(B)Royalty Security, LLC, formed in Delaware, with registered address at The
Corporation Trust Company, 1209 Orange Street, Wilmington, DE 19801, U.S.A.
(“Assignee”).
Assignor and Assignee shall be jointly referred to as the “Parties” and each
shall be referred to individually as a “Party”.


WHEREAS, Assignor holds certain right, title and interest in and to the patents
and patent applications set forth on Exhibit A attached hereto and incorporated
herein by reference (the “Assigned Patents”);


WHEREAS, Assignor and Assignee are parties to that certain Funding Agreement,
dated as of January , 2020 (the “Funding Agreement”), pursuant to which Assignor
sold, assigned, transferred, conveyed and delivered to Assignee all of
Assignor’s right, title and other interests in and to certain of the assets of
Assignor, including the Assigned Patents; and


WHEREAS, the execution and delivery of this Assignment is a condition to the
consummation of the transaction made pursuant to the Funding Agreement.


NOW, THEREFORE, in consideration of the premises set forth above and in the
Funding Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions set forth in the Funding Agreement:


1.Assignor does hereby irrevocably sell, assign, transfer, convey and deliver
unto Assignee and its successors, assigns and legal representatives Assignor’s
entire right, title and interest in and to the Assigned Patents, all rights,
claims and privileges of any kind related to the Assigned Patents throughout the
world, including without limitation, the right to apply for registration in
foreign countries with full benefit of such priority as may now or hereafter be
granted to it by law, treaty or other international convention, and all rights,
interests, claims and demands recoverable in law or equity, that Assignor has or
may have in profits and damages for past, present and future infringements or
other violations of the Assigned Patents, including, without limitation, the
right to compromise, sue for and collect such profits and damages, all of the
foregoing to be held and enjoyed by Assignee, its successors and assigns or
their legal representatives, as fully and entirely as the same would have been
held and enjoyed by Assignor if this Assignment had not been made.


2.Assignor hereby acknowledges and agrees that from and after the date hereof,
Assignee shall be the exclusive owner of all of Assignor’s right, title and
interest in and to the Assigned Patents.


3.Assignor hereby authorizes and requests any official throughout the world
whose duty it is to register and record ownership in patents, and applications,
and title thereto to record Assignee as the owner of any and all rights in and
to the Assigned Patents.





--------------------------------------------------------------------------------




4.Assignor shall, at Assignee’s reasonable written request and at Assignee’s
expense, use its commercially reasonable efforts to execute and deliver such
additional documents and instruments, and to take, or refrain from taking, such
other actions, as may be reasonably required to perfect Assignee’s title in and
to the Assigned Patents.


5.This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to the conflict of laws
rules thereof.


6.This Assignment may be executed electronically or otherwise (where permitted
in an applicable jurisdiction) in any number of identical counterparts each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Patent Assignment by their duly authorized representatives as of the Effective
Date.


ASSIGNOR:
 
ASSIGNEE:
 
 
 
 
 
Infinity Pharmaceuticals, Inc.
 
Royalty Security, LLC
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 





[Signature Page to Patent Assignment]

--------------------------------------------------------------------------------





Exhibit A
Assigned Patents
See attached







--------------------------------------------------------------------------------





Exhibit B
Form of Bill of Sale
See attached







--------------------------------------------------------------------------------





Final Form




BILL OF SALE


THIS BILL OF SALE (“Bill of Sale”) is made as of January [•], 2020, between
Infinity Pharmaceuticals, Inc., a Delaware corporation (the “Seller”) and
Royalty Security, LLC, a Delaware limited liability company (the “Buyer”).


A.    The Seller and the Buyer have entered into that certain Funding Agreement,
dated as of January [•], 2020 (the “Funding Agreement”), pursuant to which the
Seller is to sell and the Buyer is to purchase the Transferred Assets.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Funding Agreement; and


B.    The Seller has agreed to execute and deliver this Bill of Sale to the
Buyer for the purpose of transferring to and vesting in the Buyer title to the
Transferred Assets as set forth herein;


In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows, subject to the terms and conditions of the Funding Agreement:


1.    The Seller does hereby sell, convey, transfer, assign, deliver and vest in
the Buyer, its successors and assigns forever, all of its right, title and
interest in and to the Transferred Assets.


2.    The Seller hereby constitutes and appoints the Buyer, its successors and
assigns, as the Seller’s true and lawful attorney, with full power of
substitution, in the Seller’s name and stead, on behalf of and for the benefit
of the Buyer, its successors and assigns, to demand and receive any and all of
the Transferred Assets and to give receipts and releases for and in respect of
the Transferred Assets, or any part thereof, and from time to time to institute
and prosecute in the Seller’s name, at the sole expense and for the benefit of
the Buyer, its successors and assigns, any and all proceedings at law, in equity
or otherwise, which the Buyer, its successors and assigns, reasonably may
require for the collection or reduction to possession of any of the Transferred
Assets.


3.    The Seller hereby covenants that, from time to time after the delivery of
this instrument, at the Buyer’s request, the Seller will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered such further acts, conveyances, transfers, assignments, powers of
attorney and assurances as the Buyer may reasonably require to convey, transfer
to and vest in the Buyer, and to put the Buyer in possession of, any of the
Transferred Assets.


4.    Nothing in this Bill of Sale shall alter any liability or obligation of
the Seller or the Buyer arising under the Funding Agreement, which shall govern
the representations, warranties, covenants and obligations of the parties with
respect to the Transferred Assets.


5.    This Bill of Sale shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.







--------------------------------------------------------------------------------




6.    This Bill of Sale shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without regard to the laws of any
other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York other than Section 5-1401 of the New York
General Obligations Law.


7.    This Bill of Sale may be executed in counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
and the same instrument.


[The remainder of this page has been intentionally left blank.]















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the date
first written above.
 
Infinity Pharmaceuticals, Inc.
 
By:
 
 
 
Name:
Title:



 
Royalty Security, LLC
 
By:
 
 
 
Name:
Title:

























SIGNATURE PAGE TO BILL OF SALE

--------------------------------------------------------------------------------





Exhibit C
Wire Instructions







--------------------------------------------------------------------------------





Exhibit D


Form of Licensee Instruction Letter


See attached









--------------------------------------------------------------------------------





Exhibit E


Copy of License Agreement


See attached







--------------------------------------------------------------------------------





Exhibit F
Form of Warrant
See attached





--------------------------------------------------------------------------------





Final Form




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND, SUBJECT TO THE TERMS AND CONDITIONS OF THIS WARRANT, MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL
REGISTERED UNDER THE SECURITIES ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL
IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR
OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.


WARRANT TO PURCHASE COMMON STOCK


No. [●]


Company:
INFINITY PHARMACEUTICALS, INC., a Delaware corporation
Number of Shares:
[●]1
Type/Series of Stock:
Common Stock, par value $0.001 per share.
Warrant Price:
[●]2
Issue Date:
[●]
Expiration Date:
[●]3
Funding Agreement:
This Warrant to Purchase Common Stock (“Warrant”) is issued in connection with
that certain Funding Agreement, dated January 8, 2020, among the Company, BVF
Partners, L.P. and Royalty Security, LLC (as modified, amended and/or restated
from time to time, the “Funding Agreement”).



THIS CERTIFIES THAT, for good and valuable consideration, [BVF Partners, L.P.]
(“[BVF]” and, together with any successor or permitted assignee or transferee of
this Warrant, the “Holder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the common stock, par value $0.001 per
share (the “Common Stock”), of Infinity Pharmaceuticals, Inc. (the “Company”) at
the above-stated Warrant Price, as such Warrant Price may be adjusted pursuant
to Section 2 of this Warrant.


SECTION 1.    EXERCISE.


1.1    Method of Exercise. Holder may at any time exercise this Warrant, in
whole or in part, [at any time on or after the date that is six months and one
day after the date hereof and ]4 on or prior to 5:00 p.m. (New York time) on the
Expiration Date by the surrender of the original of this Warrant together with a
duly executed Notice of Exercise in substantially the form attached hereto as
Appendix 1 at the principal office of the Company (such date, the “Exercise
Date”), and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a certified bank check representing same day
funds, wire transfer of same-day funds (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.


 
 
 





1
Pursuant to Section 4.01 of the Funding Agreement, the number of shares shall be
equal to 50% of the number of shares sold by the Company in excess of the
Warrant Threshold (as defined in the Funding Agreement).

2
Pursuant to Section 4.01 of the Funding Agreement, the warrant price shall be
equal to 1.5 times the price per share of the shares issued by the Company in
excess of the Warrant Threshold (as defined in the Funding Agreement).

3
5th anniversary of the later of the date of issuance or the date on which the
warrant becomes exercisable pursuant to Section 1.1 of the warrant.

4
To be included only to the extent the issuance of the warrant is triggered by an
issuance of common stock (or the equivalent) at a discount to the Minimum Price.








--------------------------------------------------------------------------------






1.2    Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non- assessable Shares as are computed
using the following formula:


X = Y(A-B)/A


where:


X =    the number of Shares to be issued to the Holder;


Y =
the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);



A =
the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and



B =    the Warrant Price.


1.3    Fair Market Value. If the Company’s common stock is then traded or quoted
on a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the “Fair Market Value” of a Share
shall be the closing price or last sale price of a share of Common Stock
reported by the Trading Market for the Business Day immediately before the date
on which Holder delivers its Notice of Exercise to the Company in accordance
with Section 1.1. If the Common Stock is not traded on a Trading Market, the
Board of Directors of the Company shall determine the fair market value of a
Share in good faith.


1.4
Limitation on Number of Shares Issuable.



(a)    Notwithstanding anything to the contrary contained herein, the Company
shall not effect any exercise of this Warrant, and the Holder shall not be
entitled to exercise this Warrant, for a number of Shares in excess of that
number of Shares that when aggregated with all shares of Common Stock
beneficially owned by the Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock is aggregated with the Holder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including any other securities issued by the Company to
the Holder pursuant the Funding Agreement, including warrants and Common Stock
issued thereunder, would result in a “change of control” within the meaning of
Rule 5635 of the listing rules of the Nasdaq Stock Market.







--------------------------------------------------------------------------------




(b)    In addition to the exercise limitations set forth in Section 1.4(a), the
number of Shares that may be acquired by the Holder upon any exercise of this
Warrant shall be limited to the extent necessary to ensure that, following such
exercise, the total number of shares of Common Stock then beneficially owned by
the Holder (together with such Holder Affiliates (as defined below), and any
other person whose beneficial ownership of Common Stock would be aggregated with
the Holder’s for purposes of Section 13(d) of the Exchange Act, including any
“group” of which the Holder is a member) does not exceed [9.99][4.99]% of the
total number of then issued and outstanding shares of Common Stock (including
for such purpose the shares of Common Stock issuable upon such exercise) (the
“Beneficial Ownership Limit”). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the Beneficial Ownership Limit applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limit, and the Company shall have no obligation to verify or confirm
the accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 1.4(b), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Holder, the Company shall, within three Trading Days, confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding.
This provision shall not restrict the number of shares of Common Stock that a
Holder may receive or beneficially own in order to determine the amount of
securities or other consideration that such Holder may receive in the event of
an “Acquisition” as contemplated in 1.7 of this Warrant. By written notice to
the Company, the Holder may increase or decrease the Beneficial Ownership Limit
applicable solely to such Holder to such other percentage limit as may be
determined by the Holder, provided that any increase in the Beneficial Ownership
Limit shall not be effective until the 61st day after such notice is delivered
to the Company.


(c)    For purposes of this Section 1.4, the aggregate number of shares of
Common Stock or voting securities beneficially owned by the Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act shall include the shares of Common Stock issuable upon the exercise
of this Warrant with respect to which such determination is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
exercise or conversion of the unexercised, non-converted or non-cancelled
portion of any other securities of the Company that do not have voting power
(including without limitation any securities of the Company which would entitle
the holder thereof to acquire at any time Common Stock, including without
limitation any debt, preferred stock, right, option, warrant or other instrument
that is at any time convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock), is subject to a
limitation on conversion or exercise analogous to the limitation contained
herein and is beneficially owned by the Holder or any of its affiliates and
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act.





--------------------------------------------------------------------------------






1.5    Delivery of Certificate and New Warrant. Within two days on which the
Trading Market is open for trading (“Trading Days”) after Holder exercises this
Warrant in the manner set forth in Section 1.1 or 1.2 above, the Company shall
deliver (or cause to be delivered) to Holder a certificate representing the
Shares issued to Holder upon such exercise; provided, however, if the Company’s
common stock is then traded on a Trading Market, the Company may provide
electronic evidence from its transfer agent of such issuance in book entry form
in lieu of delivery of a certificate representing the Shares. If by the close of
the second Trading Day after the Exercise Date, the Company fails to deliver to
the Holder a certificate representing the required number of Shares in the
manner required pursuant to this Section 1.5 or fails to credit the Holder’s
balance account with DTC for such number of Shares to which the Holder is
entitled, and if after such second Trading Day and prior to the receipt of such
Shares, the Holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of the Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall, within two Trading Days after the Holder’s request and in the
Holder’s sole discretion, either (1) pay in cash to the Holder an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such Shares)
shall terminate or (2) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Shares and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) the number of shares of Common Stock purchased in the Buy-In, times (B)
the Fair Market Value of a share of Common Stock, calculated as of the Exercise
Date (and not as of the prior Trading Day, as set forth in the definition of
Fair Market Value).


1.6    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.


1.7
Treatment of Warrant Upon Acquisition of Company.



(a)Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company; (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power to a person or entity
or to a group of persons or entities acting together.


(b)Treatment of Warrant at Acquisition. Upon the closing of any Acquisition, the
acquiring, surviving or successor entity shall assume the obligations of this
Warrant, and this Warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this Warrant (without regard to any
limits on exercise that would otherwise apply under Section 1.4) as if such
Shares were outstanding on and as of the closing of such Acquisition, subject to
further adjustment from time to time in accordance with the provisions of this
Warrant.


(c)Notice. The Company shall provide Holder with written notice of any pending
Acquisition (together with such reasonable information as Holder may reasonably
require regarding the treatment of this Warrant in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than seven (7) Business Days prior to the closing of the
proposed Acquisition.


SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.







--------------------------------------------------------------------------------




2.1    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
or distribution on its outstanding shares of Common Stock payable in common
stock or other securities or property, or distributes a right to purchase or
acquire capital stock (other than cash), then upon exercise of this Warrant, for
each Share acquired, Holder shall receive, without additional cost to Holder,
the total number and kind of securities, property and rights which Holder would
have received had Holder owned the Shares of record as of the date the dividend
or distribution occurred. If the Company subdivides the outstanding shares of
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased. If the outstanding
shares of the Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.


2.2    Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of Common Stock are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.


2.3    No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional Share interest arises upon any exercise
of this Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.


2.4    Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Common Stock and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, the Common Stock and/or number of Shares
and facts upon which such adjustment is based. The Company shall, upon written
request from Holder, furnish Holder with a certificate of its Chief Financial
Officer, including computations of such adjustment and the Warrant Price, the
Common Stock and number of Shares in effect upon the date of such adjustment.


SECTION 3.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1    Representations and Warranties. The Company represents and warrants to,
and agrees with, the Holder as follows:


(a) All Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of securities as will
be sufficient to permit the exercise in full of this Warrant.


3.2
Notice of Certain Events. If the Company proposes at any time to:



(a)declare any dividend or distribution upon the outstanding shares of the
Common Stock or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;


(b)offer for subscription or sale pro rata to the holders of the outstanding
shares of the Common Stock any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);


(c)effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Common
Stock; or


(d)effect an Acquisition or to liquidate, dissolve or wind up; then, in
connection with each such event, the Company shall give Holder:





--------------------------------------------------------------------------------




(1)    at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Common Stock will be entitled thereto) or for determining rights to vote, if
any, in respect of the matters referred to in (a) and (b) above; and


(2)    in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Common Stock will be entitled to exchange their shares for the securities or
other property deliverable upon the occurrence of such event).


SECTION 4.    REPRESENTATIONS, WARRANTIES OF THE HOLDER.


The Holder represents and warrants to the Company as follows:


4.1    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, for investment purposes only and
not with a view to the public resale or distribution within the meaning of the
Securities Act. Holder also represents that it has not been formed for the
specific purpose of acquiring this Warrant or the Shares.


4.2    Disclosure of Information. Holder is sufficiently aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.


4.3    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4    Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.


4.5    The Securities Act. Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Securities Act
in reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder’s investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Securities Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available. Holder is familiar with the provisions of Rule 144
promulgated under the Securities Act and is aware that there can be no
assurances that the requirements of Rule 144 will be met.


4.6    No Rights as Stockholder. Holder, as a Holder of this Warrant, will not
have any voting rights, dividend rights or other rights as a stockholder of the
Company until the exercise of this Warrant.


SECTION 5. MISCELLANEOUS.


5.1    Term.


(a) Term. Subject to the provisions of Section 1.7 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
5:00 PM, Eastern time, on the Expiration Date and shall be void thereafter. To
the extent that the Fair Market Value exceeds the Warrant Price on the
Expiration Date, then the Warrant shall be automatically deemed exercised as of
such date in accordance with Section 1.2, with the Company’s obligation to
deliver the underlying Shares being suspended as long as necessary (not to
exceed 180 days) in order to comply with applicable beneficial ownership
limitations set forth in Section 1.4.







--------------------------------------------------------------------------------




5.2    Legends. Each certificate evidencing Shares shall be imprinted with a
legend in substantially the following form:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE
COMMON STOCK ISSUED BY THE ISSUER TO [●] DATED [●], MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER THE
SECURITIES ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.


5.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant may not be transferred or assigned in whole
or in part except in compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.


5.4    Transfer and Assignment Procedure. After receipt by Holder of the
executed Warrant, Holder may transfer this Warrant to one or more of Holder’s
affiliates (each, an “Holder Affiliate”), by execution of an Notice of
Assignment substantially in the form of Appendix 2. Subject to the provisions of
Section 5.3 and upon providing the Company with written notice and a duly
executed assignment, Holder, any such Holder Affiliate and any subsequent
Holder, may transfer this Warrant or the Shares issuable upon exercise of this
Warrant to any other transferee, provided, however, in connection with any such
transfer, the Holder Affiliate(s) or any subsequent Holder will give the Company
notice with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable).


5.5    Notices. All notices and other communications hereunder from the Company
to the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail (if an email address is
specified herein) and such receipt is confirmed in writing by the recipient, or
(iv) on the first Business Day following delivery to a reliable overnight
courier service, courier fee prepaid, in any case at such address as may have
been furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time in accordance with the provisions of
this Section 5.5. All notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:


[Holder]
[Address]
Attn: [●]
Email: [●]
Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address: INFINITY PHARMACEUTICALS, INC.
1100 Massachusetts Avenue, Floor 4
Cambridge, MA 02138
Attn: [●]


5.6    Waiver and Amendment. This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holder.


5.7    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.


5.8    Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile





--------------------------------------------------------------------------------




shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.


5.9    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles regarding conflicts of law.


5.10    Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.


5.11    Business Days. “Business Day” means any day which is a federal legal
holiday in the United States or any day on which banking institutions in the
State of Massachusetts are authorized or required by law or other governmental
action to close.


[Remainder of page left blank intentionally]
[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Common
Stock to be executed by their duly authorized representatives effective as of
the Issue Date written above.


INFINITY PHARMACEUTICALS, INC.
 
By:
 
 
 
Name:
 
 
 
 
(Print)
 
 
Title:
 
 
 







[BVF PARTNERS, L.P.]
 
By:
 
 
 
Name:
 
 
 
 
(Print)
 
 
Title:
 
 
 









[Signature Page to Warrant to Purchase Common Stock]



--------------------------------------------------------------------------------





APPENDIX 1
NOTICE OF EXERCISE


1.    The undersigned Holder hereby exercises its right purchase    shares of
the Common Stock of INFINITY PHARMACEUTICALS, INC. (the “Company”) in accordance
with the Warrant No.     , and tenders payment of the aggregate Warrant Price
for such shares as follows:


[    ]    check in the amount of $    payable to order of the Company enclosed
herewith
[    ]    Wire transfer of immediately available funds to the Company’s account
[    ]    Cashless Exercise pursuant to Section 1.2 of the Warrant
[    ]    Other [Describe]     


2.    Please issue a certificate or certificates representing the Shares in the
name specified below:


 
 
 
 
Holder's Name
 
 
 
 
 
 
 
 
 
 
 
(Address)
 
 



    
3.    By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Common Stock as of the date hereof.


 
HOLDER:
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Date:
 







Appendix 1

--------------------------------------------------------------------------------





APPENDIX 2
NOTICE OF ASSIGNMENT
For value received, [●] hereby sells, assigns and transfers unto
    
 
Name:
[TRANSFEREE]
 
Address:
 
 
Tax ID:
 



that certain Warrant to Purchase Common Stock issued by INFINITY
PHARMACEUTICALS, INC. (the “Company”), on [●] (the “Warrant”) together with all
rights, title and interest therein.
 
 
[●]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
Date:
 
 
 





By its execution below, and for the benefit of the Company, [TRANSFEREE] makes
each of the representations and warranties set forth in Section 4 of the Warrant
and agrees to all other provisions of the Warrant as of the date hereof.


 
[TRANSFEREE]
 
By:
 
 
Name:
 
 
Title:
]







Schedule 1